Title: From James Madison to William Pinkney, 8 December 1809
From: Madison, James
To: Pinkney, William



private
Dear Sir
Decr. 8. 1809
The Bearer Mr. McRae, heretofore Lieutenant Governor of Virginia is represented to me as about to visit Europe with views not only creditable to himself, but promising advantage to his Country. I have so far therefore departed from a general rule, as to give him this introduction to you, not doubting that he will receive whatever patronage he may satisfy you, his objects merit. I only add a request, that as I make this letter altogether a private one, and wish to limit its effect to yourself, no reference may be made to it in any with which you may favor Mr. McRae, to others. Accept my friendly respects
James Madison
